Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (10,294,686) to Erlich et al.
Regarding independent claim 1, Erlich et al. discloses a housing (12);
a propulsion mechanism (32) configured to propel the robot (10) along the internal surfaces of a pool (See Col. 6 lines 45-52) (element (32) and See Col. 8 lines 1-10) and
a visual display (130) for displaying information associated with operation of the pool-cleaning robot (10) (See Col. 12 lines 1-20).







Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2016/0319559) to Durvasula et al.
Regarding independent claim 1, Durvasula et al. discloses a housing (246);
a propulsion mechanism (motor) configured to propel the robot (220) along the internal surfaces of a pool (22) (See paragraph [0017] and claim 1)’ and
a visual display (50) for displaying information associated with operation of the pool-cleaning robot (220) (See paragraphs [0029]-[0033]).
Regarding claim 2, Durvasula et al. discloses that the visual display (50) includes one or a plurality of display surfaces (50) (See paragraph [0029]).
Regarding claim 3, Durvasula et al. discloses that the visual display (50) is placed on an external surface of the housing (246) (See FIG. 3).
Regarding claim 4, Durvasula et al. discloses that the visual display (50) is located on a top surface (See FIG. 3) of the housing (246) (See FIG. 3).
Regarding claim 4, Durvasula et al. discloses the visual display (50) is located on a side surface of the housing (246) (See FIG. 3).
Regarding claim 6, Durvasula et al. discloses that the visual display (50) includes one or a plurality of display surfaces.
Regarding claim 7, Durvasula et al. discloses electroluminescent (ELD) display, liquid crystal display (LCD), light-emitting diode (LED) back-lit LCD, thin-film transistor (TFT) LCD, LED display, organic light emitting diode (OLED) display (See paragraph [0036]), active-matrix organic light- emitting diode (AMOLED) display, plasma display, and quantum dot light-emitting diode (QLED) display.
Regarding claim 8, Durvasula et al. discloses that the robot (220) includes a controller (42) for controlling the visual display (50).
Regarding claim 9, Durvasula et al. discloses that the robot (220) is configured to be controlled by a remote-control unit (254) for remotely controlling the pool-cleaning robot (220) (See paragraph [0029]). 
Regarding claim 10, Durvasula et al. discloses that the robot (220) is configured to be controlled by an application of a smartphone (See paragraph [0034]) for remotely controlling the pool-cleaning robot (220). 
Regarding claim 11, Durvasula et al. discloses the information associated with operation of the pool-cleaning robot is selected from the group of indications consisting of: status of the robot, operation mode of the robot (areas that have not been cleaned by the robot; See paragraph [0027]), start-up indication, indication of travel direction of the robot, indication that a filter of the robot needs cleaning, warning indication and shutting down indication.
Regarding claim 12, Durvasula et al. discloses the visual display (50) includes one or a plurality of sets of strips (lights; See paragraph [0036]). 
Regarding claim 13, Durvasula et al. discloses configured to display the information on some of said one (light strip [0036]) or a plurality of the sets of strips.
Regarding claim 14, Durvasula et al. discloses that the information is selected from the group consisting of images, moving images, videos and animations (See paragraph [0031]).

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723